Conviction for possessing intoxicating liquor for purposes of sale; punishment, two years in the penitentiary.
Appellant's motion for new trial was overruled on May 24, 1928, at which time an order was entered giving to appellant ninety days in which to file statement of facts and bills of exception. Computation shows that such period would expire August 22, 1928. The bills of exception appearing in the record show to have been filed September 4th. Same were filed too late. See Art. 760 Cow. C. P. The court attempted to extend the time beyond the ninety day period. This he is without authority to do. Chisholm v. State, 1 S.W. Rep. 2d 613; Jordan v. State, 291 S.W. Rep. 237. The statement of facts also appears to have been filed on September 4th. This was also after the expiration of the ninety days allowed for such filing. We regret we can not consider said statement of facts and bills of exception.
The indictment appearing to be in conformity with law, and to be followed by the charge of the court, judgment and sentence, an affirmance will be ordered.
Affirmed. *Page 411